Opinion issued June 24, 2010








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00813-CV
____________

DINESH K. SHAH, Appellant

V.

KALETA JOHNSON AND SETH JOHNSON, Appellees




On Appeal from the 295th District Court of
Harris County, Texas
Trial Court Cause No. 2006-38382




MEMORANDUM OPINION
          Appellees, Kaleta Johnson and Seth Johnson, have filed their fifth motion to
dismiss this appeal for want of prosecution.  More than 10 days have elapsed since
appellees’ have filed their motion, and appellant, Dinesh Shah, has filed no response.
          Appellant did not use diligence to ensure that the reporter’s record was timely
filed.  The reporter’s record was not filed until more than 10 months after it was due. 
More importantly, this Court has granted appellant four extensions of time to file his
brief, most recently to May 28, 2010.  Appellant has missed six deadlines to file his 
brief, and he still has not filed a brief nor given a reasonable explanation for not filing
one.
          We grant appellees’ fifth motion to dismiss the appeal.  Tex. R. App. P.
38.8(a)(1); 42.3(b).  We overrule as moot any other pending motions.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Massengale.